DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 03/26/2021 is acknowledged.  The claim amendment has been entered.  The drawing replacement and the specification amendment have been fully reviewed and will not be entered.   
The drawings do not have sufficient visual quality and some reference characters, e.g., "12a", are not visually identifiable.  37 C.F.R. 1.84 requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  In addition, it is noted that the drawing replacement of Fig. 4 includes a single reference character "17" pointing to two different parts.  
	The specification amendment which refers to new reference character "17" in the drawing replacement is not entered correspondingly. 
Claims 1-13 remain pending in this application.  Claims 9-13 have been previously withdrawn from consideration.  Claims 1-8 are being treated on the merits. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "said first end of said shoelace being folded over said shoelace so that said first end is parallel to a remaining portion of said shoelace" as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 31 in para. 0049.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10b in Fig. 1A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 42 has been used to designate both a crimped portion and a slider.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 5, there is no antecedent basis in the specification for "wherein said first end of said shoelace is secured under one of said flaps and spaced from an eyelet located closest to said toe of the shoe in a direction from said eyelet towards said toe of the shoe";
In claim 6, there is no antecedent basis in the specification for "where said first end of said shoelace is threaded under said flap and spaced from an eyelet located closest to said toe portion of the shoe and located between the eyelet located closest to said toe portion of the shoe and an eyelet in the series of eyelets which is opposite the eyelet located closet to said toe portion of the shoe, said first end of said shoelace being folded over said shoelace so that said first end is parallel to a remaining portion of said shoelace".
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, the configurations of the first end of the shoe lace are discussed in the original disclosure in paras. 0043-0044, 0051 and depicted in Figs. 1-5, 13-17.  However, as has been discussed in the previous Office Action mailed on 04/30/2020 and reinstated here, the original disclosure fails to set forth the claimed feature "said first end of said shoelace being folded over said shoelace so that said first end is parallel to a remaining portion of said shoelace". Therefore claiming the limitation must be cancelled from the claim, since the claim appears to be new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Griffen (US 440,806 A) in view of Johnson (US 7,721,468 B1).
	Regarding claim 1, Griffen discloses a shoe closure system for use with a shoe (fig. 1; page 1, ll. 12-18) comprising: 
two flaps (flaps 1; fig. 1; page 1, ll. 41-45) with one flap positioned on each side of the shoe (fig. 1; page 1, ll. 41-45); 
a series of eyelets in each of said two flaps (eyes 5; fig. 1; page 1, ll. 65-75);
an opening configured for insertion of a wearer's foot (see fig. 1); 
a shoelace (string 2; fig. 1; page 1, ll. 41-45) having a length sufficient to be threaded alternately between said two flaps through the eyelets (fig. 1; page 1, ll. ll. 86-98); 
a first end of said shoelace (lower end of string 2; fig. 1; page 1, ll. 45-51) being securely fixed at a location near an eyelet in the series of eyelets which is located closest to a toe portion of the shoe (fig. 1; page 1, ll. 45-64), said shoelace also being alternately threaded through the eyelets in said series of eyelets on opposite flaps (fig. 1; page 1, ll. 86-98); 
a second end of said shoelace (upper end of string 2; fig. 1; page 1, ll. 89-94) being threaded under one of said flaps through an eyelet located closest to the opening in the shoe configured for insertion of a wearer's foot (see fig. 1; page 1, ll. 89-94), said second end extending around a heel portion of the shoe and being secured to a slider (hook 7 functioning as a slider for knot 4; fig. 1; page 1, ll. 89-102; page 2, ll. 1-9).
Griffen does not disclose wherein the second end of said shoelace being threaded under one of said flaps; said second end being secured to a slider which is slidably mounted over a guide positioned around a heel portion of said shoe, said slider being slidable over said guide around the heel portion of said shoe; and whereby said slider is adjustable by sliding said slider over said guide to tighten and loosen the shoe.  However, Johnson teaches a shoe closure system for use with a shoe (fig. 4; col. 4, ll. 34-45) comprising a shoelace (shoelace 11; fig. 4; col. 4, ll. 34-45), including a second end (lace end 13; fig. 4; col. 4, ll. 55-61), being threaded under two flaps (two upper panels; see fig. 4); said second end being secured to a slider (tightening mechanism 15 comprising integrated winding gear 61 and drive gear 81 forming a slider for lace end 13, wherein lace end 13 secured to winding gear 61 and sliding in or out of tightening mechanism 15 when tightening or loosening the shoelace as depicted in fig. 1; see figs. 1, 4, 8; col. 5, ll. 1-3; 28-33) which is slidably mounted over a guide (tightening cable 111, wherein the slider slidably mounted over cable 111 through peripheral recess 85 of drive gear 81; figs. 4, 8, 10; col. 5, ll. 59-62; col. 6, ll. 14-21) positioned around a heel portion of said shoe (fig. 4; col. 4, ll. 63-67), said slider being slidable over said guide around the heel portion of said shoe (both the slider and the guide located around the heel portion; figs. 4, 8, 10); and whereby said slider is adjustable by sliding said slider over said guide to tighten and loosen the shoe (pulling tab 113 or depressing lever arm 101 to cause relative movement between drive gear 81 and cable 111 to tighten or loosen the shoelace; figs. 1, 4, 11-12; col. 6, ll. 63-67; col. 7, ll. 1-25).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the shoe closure system as disclosed by Griffen, by selecting an alternative type of eyelets and adopting another tightening/loosing approach to the second end of the shoelace, to obtain wherein the second end of said shoelace being threaded under one of said flaps; said second end being secured to a slider which is slidably mounted over a guide positioned around a heel portion of said shoe, said slider being slidable over said guide around a heel portion of said shoe; and whereby said slider is adjustable by sliding said slider over said guide to tighten and loosen the shoe, in order to provide another suitable shoelace threading configuration and an easy approach to adjust the tightness of the shoelace without forming knots at the second end of the shoelace.  
Regarding claim 2, Griffen and Johnson, in combination, disclose the shoe closure system of claim 1, but Griffen does not disclose wherein said guide is a cord secured to an interior of the shoe under an outer surface of the shoe along each side of the opening configured for insertion of a wearer's foot and extends around the heel portion of the shoe.  However, Johnson teaches wherein said guide is a cord (cable 111, in the shape of a cord; figs. 10-11; col. 6, ll. 14-21) secured to an interior of the shoe under an outer surface of the shoe (cable 111 travelling through the shoe's upper and secured around drive gear 81 in the shoe sole; fig. 3; col. 6, ll. 14-21) along each side of the opening configured for insertion of a wearer's foot and extends around the heel portion of the shoe (cable 111 secured around drive gear 81, spanning a media side and a lateral side of the shoe opening, and extending around the heel portion; figs. 3, 10-11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the shoe closure system as disclosed by Griffen,  with wherein said guide is a cord secured to an interior of the shoe under an outer surface of the shoe along each side of the opening configured for insertion of a wearer's foot and extends around the heel portion of the shoe as taught by Johnson, in order to provide an easy approach to adjust the tightness of the shoelace without forming knots at the second end of the shoelace and also enhance the aesthetic appeal of the shoe by hiding the tightening mechanism inside the shoe structure.
Regarding claim 3, Griffen and Johnson, in combination, disclose the shoe closure system of claim 1, but Griffen does not disclose wherein said guide is piping secured to an interior of the shoe under the outer surface of the shoe along each side of the opening in the shoe into which a wearer's foot is inserted and extends around the heel portion of the shoe.  However, Johnson teaches wherein said guide is piping (cable 111, having an outer layer, therefore is a piping; fig. 10; col. 6, ll. 14-21) secured to the interior of the shoe under the outer surface of the shoe (cable 111 travelling through the shoe's upper and secured around drive gear 81 in the shoe sole; fig. 3; col. 6, ll. 14-21) along each side of the opening in the shoe into which a wearer's foot is inserted and extends around the heel portion of the shoe (cable 111 secured around drive gear 81, spanning a media side and a lateral side of the shoe opening, and extending around the heel portion; figs. 3, 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the shoe closure system as disclosed by Griffen,  with wherein said guide is piping secured to the interior of the shoe under the outer surface of the shoe along each side of the opening in the shoe into which a wearer's foot is inserted and extends around the heel portion of the shoe as taught by Johnson, in order to provide an easy approach to adjust the tightness of the shoelace without forming knots at the second end of the shoelace and also enhance the aesthetic appeal of the shoe by hiding the tightening mechanism inside the shoe structure.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Griffen (US 440, 806 A) and Johnson (US 7,721,468 B1) and further in view of Posner (US 5,873,183 A).
Regarding claim 4, Griffen and Johnson, in combination, disclose the shoe closure system of claim 1, but Griffen does not disclose wherein the shoe closure system further comprising a ridge formed in a heel tab of said shoe for preventing said shoelace from sliding up said heel tab.  However, Posner teaches wherein a shoe closure system (fig. 1; col. 2, ll. 11-26; claim 1) comprising a ridge (lip 49; fig. 1; col. 2, ll. 38-41) formed in a heel tab (ankle support portion 17; fig. 1) of said shoe for preventing said shoelace (lace 31; fig. 1; col. 2, ll. 19-22) from sliding up said heal portion (fig. 1; col. 2, ll. 38-41).  Griffen discloses the second end of the shoelace extends around an outer surface of a heel portion (see fig. 1); and the combination of Griffen and Johnson to add the tensioning mechanism 15 may leave at least a portion of the second end of the shoelace around the outer surface of the heel portion before the second end of the shoelace entering the tensioning mechanism 15 at the heel portion.  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe closure system as disclosed by Griffen, with wherein the shoe closure system further comprising a ridge formed in a heel portion of said shoe for preventing said shoelace from sliding up said heel portion as taught by Posner, in order to engage the lace during tightening to prevent vertical movement of the lace up the back of the shoe (Posner; col. 2, ll. 38-41).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Griffen (US 440, 806 A) and Johnson (US 7,721,468 B1) and further in view of Cabanis (US 2009/0100717 A1).
Regarding claim 5, Griffen and Johnson, in combination, disclose the shoe closure system of claim 1, but Griffen does not disclose wherein said first end of said shoelace is secured under one of said flaps and spaced from an eyelet located closest to said toe portion of the shoe in a direction from said eyelet towards said toe portion of the shoe.  However, Cabanis teaches wherein a first end (forward end) of a shoelace (linkage 31; fig. 5; para. 0058) is secured under one of flaps (at connection 40 under at least one panel (flap) of upper 3; figs. 3, 5; para. 0040) and spaced from an eyelet (eyelet 36; fig. 5; paras. 0055, 0058) located closest to a toe portion of the shoe in a direction from said eyelet towards said toe portion of the shoe (via fixed connection 40 arranged toward front end 5; fig. 5; para. 0058).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the shoe closure system as disclosed by Griffen, with wherein said first end of said shoelace is secured under one of said flaps and spaced from an eyelet located closest to said toe portion of the shoe in a direction from said eyelet towards said toe portion  of the shoe as taught by Cabanis, in order to provide an alternative suitable attachment location of the first end of the shoelace to the shoe upper.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Griffen (US 440, 806 A) and Johnson (US 7,721,468 B1) and further in view of Klausner (US 5,016,327 A).
Regarding claim 6, Griffen and Johnson, in combination, disclose the shoe closure system of claim 1, but Griffen does not disclose where said first end of said shoelace is threaded under said flap and spaced from an eyelet located closest to said toe portion of the shoe and located between the eyelet located closest to said toe portion of the shoe and an eyelet in the series of eyelets which is opposite the eyelet located closet to said toe portion of the shoe, said first end of said shoelace being folded over said shoelace so that said first end is parallel to a remaining portion of said shoelace.  However, Klausner teaches wherein a shoelace (lace 31; fig. 8; col. 4, ll. 7-22) comprising a first end (first end 31a; fig. 8; col. 4, ll. 12-17), wherein the first end of said shoelace threaded under flaps of a shoe (two upper panels; see fig. 8) and spaced from an eyelet located closest to said toe portion of the shoe (eyelet 35a; fig. 8; col. 4, ll. 1-6) and located between the eyelet located closest to said toe portion of the shoe and an eyelet in the series of eyelets which is opposite the eyelet located closet to said toe portion of the shoe (see fig. 8), said first end of said shoelace being folded over said shoelace so that said first end is parallel to a remaining portion of said shoelace (see fig. 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the shoe closure system as disclosed by Griffen, with where said first end of said shoelace is threaded under said flap and spaced from an eyelet located closest to said toe portion of the shoe and located between the eyelet located closest to said toe portion of the shoe and an eyelet in the series of eyelets which is opposite the eyelet located closet to said toe portion of the shoe, said first end of said shoelace being folded over said shoelace so that said first end is parallel to a remaining portion of said shoelace as taught by Klausner, in order to provide an altaernative suitable configuration of securing the first end of the shoelacing.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Griffen (US 440, 806 A) and Johnson (US 7,721,468 B1) and further in view of Siegfreid (US 2014/0007391 A1).
Regarding claim 7, Griffen and Johnson, in combination, disclose the shoe closure system of claim 1, but Griffen does not disclose the shoe closure system further comprising a button secured to an upper of said shoe and wherein said shoelace is capable of being secured around said button.  However, Siegfreid teaches wherein a shoe closure system (shoe securement device 100; fig. 1A; para. 0028) further comprising a button (a button comprising parts 110 and 120; figs. 1A, 2A; para. 0028) secured to an upper of said shoe (fig. 2A; para. 0028) and wherein a shoelace (shoelace 20; fig. 2A; para. 0037) is capable of being secured around said button (figs. 3A-3B; para. 40).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe closure system as disclosed by Griffen, with wherein the shoe closure system further comprising a button secured to an upper of said shoe and wherein said shoelace is capable of being secured around said button as taught by Siegfreid, in order to safely and easily secure the shoelace to the upper and also enable the user to secure a shoelace to reduce or altogether prevent loosening of the shoelace, without having to tie the shoelace (Siegfreid; para. 0025).
Regarding claim 8, Griffen, Johnson and Siegfreid, in combination, disclose the shoe closure system of claim 7, but Griffen does not disclose wherein said button includes a top button and a base button, said top button being removably secured to said base button.  However, Siegfreid teaches wherein said button includes a top button (top part 120; figs. 1A, 2A; para. 0028) and a base button (base part 110; figs. 1A, 2A; para. 0028), said top button being removably secured to said base button (fig. 1A; para. 0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe closure system as disclosed by Griffen, with wherein said button includes a top button and a base button, said top button being removably secured to said base button as taught by Siegfreid, in order to provide flexibility for the user to selectively use the button to further tighten the shoelace.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts that Johnson's tightening mechanism 15 is not a slider for lace end 13.
Examiner's response: Examiner respectfully disagrees.  Lace end 13 secured to winding gear 61; and sliding in or out of tightening mechanism 15 when tightening or loosening the shoelace as depicted in fig. 1; therefore, the tightening mechanism 15 can be considered as a slider for lace end 13.
Applicant Remarks: Applicant asserts that Johnson's cable 111 is not a guide for the slider.
Examiner's response: Examiner respectfully disagrees.  During tightening or loosening the lace, cable 111 generates relative movement with respect to a surface of driving gear 81 and slides in or out of tightening mechanism 15, i.e., the slider; therefore cable 111 can be considered as a guide for the slider.
Applicant Remarks: Applicant asserts that there is no motivation for a person of ordinary skill in the art to have modified Johnson's tightening mechanism 15 so that only one end of the shoelace was attached to it.
Examiner's response: It is noted that Johnson serves as a secondary reference.  Combination of Griffen and Johnson is not to modify Johnson's shoelace tightening mechanism, but to add Johnson's shoelace tightening mechanism 15 to Griffen's shoe structure for adjusting the length of the second end of the shoelace. In addition, the tightening mechanism 15 works for two shoelace ends and obviously can also work for a single shoelace end. 
Applicant Remarks: Applicant asserts that Johnson's cable 111 cannot be secured "along each side of the opening" because it is within the opening.
Examiner's response: Examiner respectfully disagrees.  First, Applicant does not define the exact locations of "each side".  As addressed in the 103 rejection, Cable 111 is secured around drive gear 81, spanning a media side and a lateral side of the shoe opening at the heel portion; therefore cable 111 is secured along "each side" of the opening.
Applicant Remarks: Applicant asserts that one of ordinary skill in the art would not modify Johnson so that it could somehow function as intended while allowing the shoe lace to run on the outer surface of the shoe.
Examiner's response: Again, it is noted that Johnson serves as a secondary reference.  Combination of Griffen and Johnson is not to modify Johnson's shoelace tightening system, but to add Johnson's shoelace tightening mechanism 15 to Griffen's shoe structure for adjusting the length of the second end of the shoelace.  The second end of Griffen's shoelace is configured to extend around an outer surface of a heel portion; therefore one ordinary skill of the art would have kept this configuration before introducing the second end of the shoelace into Johnson's shoelace tightening mechanism 15 at the heel portion, which does not require at least two upper layers to form a passageway for the second end of the shoelace to extend through, therefore is obviously a simple and easy approach applicable to a wide variety of shoe types.
Applicant Remarks: Regarding claim 5, Applicant asserts that the "flap" of Cabanis under which connection 40 is located is not a flap with the eyelets through which the shoelace is threaded.
Examiner's response: It is noted that the features upon which applicant relies (i.e., a flap with the eyelets through which the shoelace is threaded) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant Remarks: Regarding claims 7-8, Applicant asserts that there is no motivation for one of ordinary skill of the art to combine Griffen and Johnson with Siegfried with regard to the button feature secured on the upper.
Examiner's response: Examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Griffen and Johnson in combination teach a shoelace fastening system by fastening a free end of the shoelace around the heel portion.  Siegfried teaches a shoelace securement device comprising a button which advantageously enables the user to secure a shoelace to reduce or altogether prevent loosening of the shoelace, without having to fasten the free end of the shoelace.  Therefore, in an effort for further improve the shoelace fastening system, one ordinary skill of the art would glean from Siegfried, if the wearer leaves any loose lacing around the eyelets without being tightened, the button of Siegfried would help to secure the loose lacing on the upper.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732